Reversing.
Kay Howard has filed here a copy of a judgment imposing upon him a fine of $200 which was entered on the verdict of a jury at his trial under an indictment charging him and Henry Hornsby with the maintenance of a common nuisance. The place complained of consists of a roadhouse known as "Puny's Play House," situated on the road from Manchester to McKee and about one mile from Burning Springs. The operators of this playhouse held a permit No. _____, a license No. _____, which authorized the conduct of an amusement place, including music and dancing, and also had a license to sell beer at the place.
A number of witnesses testify to having heard music and to having seen men and women dancing there, but there is no evidence of immorality in either the dances or the dancers. The mere fact the state had issued license and permits to engage in certain businesses there would indicate those businesses were lawful and permissible, and we are unable to understand why the Commonwealth did not come out with the evidence to support its charges, if it had any, and what is the cause of all this secrecy. Whether this building consists of one story or more, and of one room or many, nowhere appears. An air of mystery *Page 316 
and concealment runs throughout the evidence, and about all that was proven by the Commonwealth was that this playhouse existed there; that they had music and men and women danced together. There is an intimation beer was sold there but no direct evidence thereof. The same is true as to lunches and soft drinks.
The court directed the acquittal of Hornsby, and should have directed the acquittal of the appellant.
Judgment reversed.